By the Court,
Kingman, J.
The defendant in error brought suit on a note given to her, alleging that she was a married woman, and that the note was her sole, individual, and separate property. The defendant sets up in his answer as a defense, that the note is the property of Isaac Brown, the husband, and not of the plaintiff, and that he has paid the note on a judgment against him as garnishee in favor of a creditor of Isaae "W. Brown.
The defendant in error could only have brought her suit as a married woman in her own name upon the grounds that the note was her sole property. This fact she averred in her petition, and the defendant denied in his answer, and offered to prove that the note was not the property of the plaintiff. This the Court refused to permit him to do. This was error. If the plaintiff in error had established the fact that the defendant in error was not the owner of the note she sued on, that was an end to the controversy, so far as that suit was concerned.
"We do not deem it necessary to examine the other questions as to testimony offered aiid rejected,-as they may not arise again in the case.
Eor the error above stated the judgment is reversed and the cause remanded for further proceedings.